Citation Nr: 0715724	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the award of improved death pension benefits from 
July 29, 2004 to January 1, 2005 in the amount of $451.00 per 
month has been correctly computed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
He died in May 2004, and the appellant is his surviving 
spouse.  


FINDINGS OF FACT

1.  The maximum annual income rate (MAPR) for 2004 for a 
surviving spouse was $6,634.00.  

2.  The appellant's income for VA purposes (IVAP) from July 
29, 2004 was 
$ 1215.00.  


CONCLUSION OF LAW

The award of improved death pension benefits from July 29, 
2004 to January 1, 2005 in the amount of $451.00 per month 
was properly calculated.  38 U.S.C.A. §§ 1503, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.271, 3.272, 3.273 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2006).  
Basic entitlement exists if the veteran had qualifying 
wartime service or the veteran at the time of death was 
receiving or entitled to compensation for a service-connected 
disability based on service during a period of war.  Id.  In 
addition, the surviving spouse must meet specified net worth 
requirements and have an annual income that does not exceed 
the applicable maximum annual pension rate.  Id.  Payments of 
any kind from any source shall be counted as income during 
the twelve-month annualization period in which received 
unless specifically excluded by law or regulation.  38 
U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  

Amounts of unreimbursed medical expenses paid within the 12- 
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable maximum annual pension rate 
for the spouse as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(2).

The pension rate paid is computed by subtracting the 
claimant's countable income from the maximum annual pension 
rate.  38 C.F.R. § 3.273.  Basic entitlement to such pension 
exists if, among other things, the appellant's income is not 
in excess of the maximum annual pension rate (MAPR) specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21- 1) and is to be given the same force and effect 
as published in VA regulations.  38 C.F.R. § 3.21.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a). 

Review of the claims folder reveals that the veteran died in 
May 2004, and the RO awarded the appellant, the widow of the 
veteran, improved death pension benefits effective July 29, 
2004 in an August 2004 award letter.  The award was based on 
the appellant's August 2004 claim submitted on VA Form 21-534 
wherein she indicated that she had interest income of 
$1,210.00.  She also included a benefit statement from the 
Social Security Administration dated in July 2004, which 
showed that beginning in May 2004, she received $882.00 in 
benefits before deductions, and that $66.60 was deducted for 
medical insurance.  Her regular monthly SSA payment was noted 
to be $815.00.  Based on this information, the RO granted 
benefits in the amount of $237.00 per month effective August 
1, 2004.  This was based on a finding that the appellant had 
income of $10,579.00 from SSA (881.60 x 12) and $1210.00 
interest income.  She also had last expenses of $8009.00, 
which the RO subtracted, and thus her countable income for VA 
purposes was $3,780.00.  Since the maximum allowable income 
for July 2004 was $6,634.00, after subtracting the 
appellant's countable income, the total yearly amount payable 
to her was $2,854.00.  Dividing this amount by 12, the RO 
arrived at the monthly rate of $237.00.  

In September 2004, the appellant provided the RO with 
additional income and expense information.  She reported 
insurance expenses of 168.00 per month to Blue Cross Blue 
Shield and that her income from SSA was 815.00 per month 
after SSA deducted $66.60 for medical premiums each month for 
monthly supplemental medical insurance benefit premium 
(SMIB).  While an income verification report was not filed at 
that time, an estimate based on a clear and reasonable 
expectation that unusual medical expenditure will be realized 
may be accepted for the purpose of authorizing prospective 
payments of benefits subject to necessary adjustment in the 
award upon receipt of an amended estimate, or after the end 
of the 12-month annualization period upon receipt of an 
eligibility verification report.  38 C.F.R. § 3.272(g).  
Medicare premiums as well as private insurance premiums 
qualify as unreimbursed medical expenses under 38 C.F.R. § 
3.272(g) and would be excluded from her income.  See, VA 
Adjudication Procedure Manual, M21- 1, Part IV.  Based on 
that information, the RO recomputed the appellant's benefit 
amount to $451.00 per month effective from August 1, 2004.  
The RO counted $2,896.00 in unreimbursed medical expenses.  
This was arrived at by adding the product of 12 times 168.00 
(2016.00) paid for private insurance to the amount of SSA 
deductions for SMIB (880.40--$66.50 times 5 added to 78.20 
times 7).  

38 C.F.R. section 3.272(g) permits deductions of amounts of 
unreimbursed medical expenses that exceed 5 percent of the 
applicable maximum pension rate.  Five percent of $ 6634.00 
(the MAPR) equals $ 331.70.  That amount subtracted from 
2,896.00 results in 2,565.00 which can be deducted from 
income.  This results in an adjusted IVAP of $ 1215.00 
($3,780.00 minus $2,565.00).  When this amount is subtracted 
from the MAPR, the result is $5,419.00 which when divided by 
12 yields the monthly entitlement of $451.00 for 2004.  

The RO explained in a December 2004 letter that it could not 
count the medication expenses that the appellant had listed 
in her September 2004 letter because it had not received 
proof of payment of these expenses.  Unfortunately, such 
proof was not subsequently received.  Because the record does 
not document that these reported medication expenses were 
actually paid by the appellant and were not reimbursed, the 
Board cannot use them to reduce the amount of the appellant's 
countable income.  See 38 C.F.R. § 3.272(g)(2).

Therefore, the Board finds that the improved death pension 
award for July 29, 2004 as calculated by the RO is correct.  
While the appellant has also listed her fuel and utility 
bills as expenses, the Board notes that ordinary living 
expenses, such as housing, food, clothing, and utilities are 
not the types of expenses excluded from income.  See 38 
C.F.R. § 3.272.

The Duty to Notify and the Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the appellant's claim was received on August 3, 
2004.  A favorable decision was made and the appellant was 
notified by letter dated August 9, 2004 that she would 
receive death pension benefits in the monthly amount of $237.  
As an award letter was immediately issued, the appellant did 
not then receive the notice required by 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Her response to this letter 
was accepted as a notice of disagreement.  Hence the 
procedures for an appeal were then followed.  See VAOPGCPREC 
8-2003 (if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  The appellant was provided with Section 
5103(a) notice in April 2006.  

To the extent the enhanced duties to assist and notify may be 
applicable in the instant case, the Board notes that the RO 
advised the appellant immediately of what she should do if 
she disagreed with the finding and how the amount of her 
benefit was determined in an August 2004 award letter.  She 
was notified that certain medical expenses could not be 
counted without proof of payment and that a VA Form 21-8416 
would be sent to her so that she could claim unremimbursed 
medical expenses actually paid.  Further, the appellant 
supplied additional information regarding her expenses to the 
RO during the course of her appeal, and she was provided with 
the opportunity to present testimony in support of this 
claim.  


ORDER

As the award of improved death pension benefits from July 29, 
2004 to January 1, 2005 has been correctly computed as 
$451.00 per month, the appeal is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


